SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2011 ROTOBLOCK CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 000-51428 20-08987999 (State or Other Jurisdiction (Commission ( I.R.S. Employer of Incorporation) File Number) Identification No.) treet, Santa Rosa, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (707) 578-5220 None Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 Item 8.01Other Events On May 10,2011, the Company issued a press release announcing the completion of a share exchange with diafuWaste Management Holding Limited, headquartered in Beijing, China. The details of the share exchange will be set forth in a forthcoming 8K report. A copy of the press release is incorporated herein by reference and filed as Exhibit 99.1 to this report. Item9.01Exhibits Exhibit No.Description 99.1Press Release dated May 10, 2011. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROTOBLOCK CORPORATION Dated: May 10, 2011 By: /s/ Chien Chih Liu, Chief Executive Officer 2
